FILED
                            NOT FOR PUBLICATION                             MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50560

               Plaintiff - Appellee,             D.C. No. 8:10-cr-00135-JVS

  v.
                                                 MEMORANDUM *
TODD ANTHONY AMBROSE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Todd Anthony Ambrose appeals from the district court’s judgment and

challenges the 84-month sentence imposed following his guilty-plea conviction for

possession of methamphetamine with intent to distribute, in violation of 18 U.S.C.

§ 2(a) and 21 U.S.C. § 841(a)(1). Pursuant to Anders v. California, 386 U.S. 738

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Ambrose’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Ambrose the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Ambrose waived the right to appeal five specified issues related to his

sentence. Our independent review of the record pursuant to Penson v. Ohio, 488

U.S. 75, 80 (1988), discloses no arguable grounds for relief as to any sentencing

issue outside the scope of the appeal waiver. We therefore affirm as to those

issues. We dismiss the remainder of the appeal in light of the valid appeal waiver.

See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                     11-50560